Citation Nr: 0404909	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied entitlement to service connection 
for hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in September 2003.  A transcript of 
that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability 
or signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In the instant case, the veteran reported ear infections and 
exposure to loud noise during service.  He testified that he 
had experienced difficulty hearing since service.  He is 
competent to report such a continuity of symptomatology.  
Charles v. Principi, 16 Vet. App. 370 (2002).  In June 2002, 
Eiji Yanagisawa, M.D., reported that the veteran had current 
hearing loss.  However, the evidence is insufficient to 
decide the claim because there is no competent opinion as to 
the relationship between current hearing loss and service.

Dr. Yanagisawa reported that he had treated the veteran 
"since he had surgery on his ears many years ago."  The 
veteran has reported that Dr. Yanagisawa had been treating 
him since 1958.  Records of this treatment are not part of 
the claims folder.  VA is obligated to seek records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet App. 204 (1994)..  

Therefore, to comply with VA's duty to assist the veteran in 
this case, it is REMANDED to the RO for the following 
development:

1.  The RO should obtain all available 
records of the veteran's treatment by Dr. 
Yanigasawa.

2.  The veteran should be scheduled for 
audiologic and otolaryngologic (ENT) 
examinations.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner(s) should 
report the current auditory thresholds at 
500, 1000, 2000, 3000, and 4000 Hertz, as 
well as speech reception scores using the 
Maryland CNC test.  The examiner(s) 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current hearing loss is related to 
prolonged noise exposure on active duty 
while working in a 75 MM Recoiless Rifle 
Unit, or ear infections during service.  
The examiner(s) should provide a 
rationale for the opinion(s).

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for hearing loss.  If the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

